Title: To James Madison from James Monroe, 5 October 1818
From: Monroe, James
To: Madison, James


Dear Sir
Highland Octr 5. 1818
I had the pleasure to receive your letter of the 2d. yesterday. We shall set out to morrow & be with you the day after. I am much pushd by many important concerns to get to Washington as soon as possible, but will certainly remain a day with you. Mr Crowninshield has resignd, & that dept., suffers, most essentially in some interesting circumstances. I have thoughts of offering it to Mr Snider of Pena., but on this & other matters we will confer when we meet. Mrs Monroe’s & my best respects to Mrs Madison. Respectfy—your friend & servt
James Monroe
